DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A preliminary amendment was placed into the record on July 31, 2019.  Claims 1-20 were originally presented and claims 1-15, 17 and 19-20 were amended.  Claims 21-30 have been added.  Claims 1-30 are therefore currently pending and are presented for examination on the merits.
Priority
National Stage Application
This application is a national stage application of international application no. PCT/IB2018/050517 filed on January 29, 2018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 
Receipt is acknowledged of papers submitted July 31, 2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
Examiner is providing extrinsic evidence as to the scope of the term “DFA” which stands for “deterministic finite automaton” per the written disclosure at page 7 or also sometimes referred to as “deterministic finite automata” by those skilled in the art.  Gkasdrogkas (“An Example-Based Introduction to Finite-State Machines”, retrieved from https://levelup.gitconnected.com/an-example-based-introduction-to-finite-state-machines-f908858e450f, 34 pages) on page 11 describes that there are two types of finite-state machines: deterministic and non-deterministic.  The publication goes on at page 11 to further describe the first type of finite-state machine as a “Deterministic Finite Automaton” in which “…you can transition from one state to the next while not being in multiple states concurrently” and provides an example of a traffic light not being in green and red state at the same time (page 12).  On pages 12 and 13 Gkasdrogkas explains that the deterministic property is evidenced by the fact that for each state there is only one transition arrow for each symbol and even though a transition arrow may contain multiple symbols any particular symbol only will exit the existing state along one path as shown in the example on page 12.  This distinguishes it from the “Non-Deterministic Finite Automaton” at pages 21-32 where per page 22 state “s” has two exiting transitions labeled with the symbol “a” and as explained there are cases where more than one transition is applicable and in those pages multiple states can be 
Claim 5 recites “…A method according to claim 4, in which [[ ]]a decision and/or an action and/or a modification give rise to one or more of: a. a change to one or more inputs to one or more further transactions, such as blockchain transactions; b. a change to one or more outputs from one or more further transactions, such as blockchain transactions…”  Claims 7, 22 and 24 contain similar language.  This language invokes the analysis regarding exemplary claim language under MPEP § 2173.05(d) that dictates reviewing the claim language as to whether the scope is clear.  In reviewing the language of claims 5 and 22 it is clear that the term “blockchain transactions” is not blockchain transactions, ; b. a change to one or more outputs from one or more further blockchain transactions
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 13-15, 17, 19-20, 25-27 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lohe et al. (U.S. Patent Publication 2017/0048235, hereinafter referred to as Lohe).
As per claims 1, 3, 15 and 17
Lohe discloses a. constructing a user related data transaction, the user related data transaction including an expression of user related data from a prior transaction involving a user (0229 “Upon successful execution of the trade order, the trade execution servers 104 transmit a trade confirmation message to the SOCOACT (step 2026). Once the confirmation message is received (step 2028), the Blockchain component 5843 of the SOCOACT 5801 commits the transaction to the blockchain (see, e.g., the process of FIG. 6) (step 2030)”, 0239 “The SOCOACT block chain contains all such transactions ever executed, wherein each block contains the SHA-256 hash of the previous block”, 0249-0250 “The blockheader field may contains the following sub-fields: a version field containing a block version number that may be four bytes, a “hashPrevBlock” field containing a 256-bit hash of the previous block in the blockchain”, “A block contains the most recent transactions sent to the network that have not yet been recorded in prior blocks. Each block includes in its blockheader, a record of some or all recent transactions and a reference to the prior block”) (Examiner notes that the term “user related data” is not explicitly defined within the written disclosure or the drawings and given the range of examples provided can be viewed as 
Lohe discloses b. broadcasting the user related data transaction to a blockchain (Figure 6 elements 0602 and 0612, 0069, 0177-0178 “New transactions are broadcast to all nodes (step 602)… When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608)”, “After a transaction is broadcast to the SOCOACT network, it may be included in a block that is published to the network. When that happens it is said that the transaction has been mined at a depth of one block. With each subsequent block that is found, the number of blocks deep is increased by one”, 0246 “A transaction is a signed section of data broadcast to the network and collected into blocks. It typically references prior transaction(s) and assigns a specific transaction value from it to one or more recipient addresses. Transactions are recorded in the network in form of files called blocks”)
Lohe discloses c. repeating steps a) and b) for multiple prior transactions and/or multiple users (Figure 3, Figure 6, Figure 24, 0239, 0249)
Lohe discloses d. selecting a user for which aggregated user related data is required, to give a selected user (0143 “…In one embodiment, the SOCOACT component will determine that the client's 106 unique identifying address matches and is a valid source of sufficient virtual currency and is properly associated with the wallet identifier (e.g., by checking with a blockchain database 5819j, a wallet database 5819n, and/or the like)(step 506)… In one embodiment, the SOCOACT will search a database to determine what target wallets are currently associated with the client terminal 106”, 0232 “FIG. 21 shows a datagraph diagram illustrating 
Lohe discloses e. generating a filter related to a selected user (0270 “…Responsively, the Bloom Filter component 5848 of the SOCOACT system 5801 performs a Transaction Query process 2720, as described in more detail below with respect to FIG. 29. The query results are determined from the data stored in the Matrix/LIL database 5819q and ultimately retrieved from the blockchain database 5819j (step 2722). A query response, including any retrieved data, is then transmitted by the SOCOACT system 5801 to the third party server 104 from whence the request originated (step 2724)”, 0275 “In addition to BlockChain storage, which involves encryption, decryption and other computationally-intensive computing operations, the SOCOACT may additionally or alternatively include use of graph theory, matrix theory and Bloom filtering to create a record of transactions that are reduced in size as compared to the blockchain recording described above. Accordingly, such record allows for quicker verification and auditing of BTC transactions”, 0282 “In order to perform such searches quickly, Bloom Filters are used to hash addresses for more computationally feasible storage look up, thus solving a problem that is unique to computerized cryptographic functions. A Bloom filter (see, e.g., FIG. 35) is a space-efficient probabilistic data structure that is used to test whether a data element is a member of a set that may be stored in a database. As is well-known in the art, a Bloom filter itself does not store retrievable data. Instead, the Bloom filter indicates whether a given element of data is stored within a given database. A Bloom filter also typically 
Lohe discloses f. searching the blockchain for user related data transactions to which the filter applies (0232, 0270, 0275, 0282, 0295)
Lohe discloses g. computing aggregated user related data for the selected user from the user related data transactions to which the filter applies (0143 “…In one embodiment, the SOCOACT component will determine that the client's 106 unique identifying address matches and is a valid source of sufficient virtual currency and is properly associated with the wallet identifier (e.g., by checking with a blockchain database 5819j, a wallet database 5819n, and/or the like)(step 506)… In one embodiment, the SOCOACT will search a database to determine what target wallets are currently associated with the client terminal 106”, 0232, 0236, 0269, 0272, 0293)
As per claim 2
Lohe discloses a. defining a transaction between at least one user and at least one further user (0091, 0161-0162, 0185, 0190)
Lohe discloses b. implementing the transaction (0186-0188, 0190)
Lohe discloses c. providing user related data from the transaction for at least one of the users or at least one of the further users, thereby providing a user related data expression (0180-0183)

As per claims 8 and 25
Lohe discloses in which the user is selected from users offering a transaction (0143 “If the wallet identifier is a non-invalid identifier, the SOCOACT may generate a user interface prompt to allow a user to specify a target for payment proceeds, a selection mechanism for the target (e.g., a person, organization, cause, etc.), an amount to pay (e.g., in various electronic and/or real currencies), an item specification for the transaction (e.g., goods, services, equities, derivatives, etc.). In one embodiment, the SOCOACT will search a database to determine what target wallets are currently associated with the client terminal 106”, 0232, 0295, 0297)
As per claims 9 and 26
Lohe discloses in which the filter is constructed from an address hash arising from a public key of the selected user (0282, see also 0272 and 0307 regarding hashing of addresses and the public key)
As per claims 10 and 27
Lohe discloses in which the filter is constructed from a signature script arising from a public key of the selected user (0157, 0162, 0173, 0200-0201)
As per claims 13 and 30
Lohe discloses in which in which the selection is made using a user's digital wallet (0143, 0284-0286)
As per claim 14

As per claims 19 and 20
Lohe discloses a. defining a transaction between at least one user and at least one further user (0146-0161)
Lohe discloses b. implementing the transaction (0147-0161)
Lohe discloses c. providing user related data from the transaction by at least one of the users or at least one of the further users, thereby providing a user related data expression (0229, 0239, 0249-0250)
Lohe discloses d. constructing a user related data transaction, the user related data transaction including the user related data expression (0229, 0239, 0249-0250)
Lohe discloses e. broadcasting the user related data transaction to the blockchain (Figure 6, 0069, 0177-0178)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 16, 18, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe as applied to claims 1 and 3 above, and further in view of Ventura et al. (U.S. Patent Publication 2018/0101842, hereinafter referred to as Ventura).
As per claims 4 and 21
Lohe, while disclosing the limitations of claim 1, does not explicitly disclose that the method further provides an evaluation of the computed aggregated user related data, the evaluation providing a decision and/or action and/or modification.  Ventura teaches that the method further provides an evaluation of the computed aggregated user related data, the evaluation providing a decision and/or action and/or modification (0066 “ For example, a current status of a domain object and a status of the domain object at a particular point in time may be easily determined based on the FSM records stored in the distributed ledger. For example, the versioning of the domain objects and the corresponding event counter allow for the current or a previous state at a particular time of a domain object to be efficiently determined. For example, according to the FSM system, each domain object is in exactly one of a finite set of deterministic states at any particular point in time. When an event occurs that changes the status of the domain object, an FSM record and/or message is recorded detailing the event and indicating the resulting state of the domain object… The eligible domain objects are determined from the set of system domain objects based on eligibility rules that may be application dependent, as is described in more detail below. In an example embodiment, activity events and the corresponding transaction information/data is comprehensively and sequentially recorded so as to enable the business rules and/or data governance to be deterministic. For example, the comprehensive and sequential recording of the activity events allows the exact state of one or more domain objects to be definitively 666, a FSM record block validation message may be provided by the second node computing entity 200B. For example, the framework layer 500 operating on the second node computing entity 200B may determine that the FSM record block is validated and provide (e.g., transmit) a FSM record block validation message indicating the validation and/or verification of the FSM record block (e.g., via one or more networks 135, 135B). The first node computing entity 200A may receive the FSM record block validation message (e.g., via one or more networks 135, 135B)”, 0082 “At 668, the validation procedure is applied. For example, the framework layer 500 operating on the first node computing entity 200A may apply the validation procedure (e.g., by executing computer-500 operating on the first node computing entity 200A may determine if the appropriate number of node computing entities 200, 200′ have validated the FSM record block. For example, the framework layer 500 may determine if the correct number of FSM record block validation messages have been received (e.g., via the communication interface 220). In an example embodiment, the framework layer 500 may determine if FSM record block validation messages have been received from the appropriate node computing entities 200, 200′. As should be understood, the validation procedure may be customized for various applications and applied through the execution of the FSM rules by the framework layer 500 of the first node computing entity 200A”, 0086 “In various scenarios, it may be determined, during the validation process that the framework layer 500 operating on the second node computing entity 200B cannot validate and/or verify that the correct state for one or more domain objects has been recorded in the FSM record and/or message of the FSM record block. For example, the FSM record block may indicate that inconsistent states have been traversed (e.g., a status of a domain object may change from state 1 to state 3 without passing through intermediate state 2) or that a property has been set incorrectly. If the second node computing entity 200B cannot validate and/or verify the states of one or more domain objects, the second node computing entity 200B communicates this failure back to the first node computing entity 200A. The application 402 operating on the first node computing entity 200A and corresponding to the non-validated FSM record, FSM message, and/or FSM record block may be notified and the application may apply its own specific 500 in resolving the validation and/or verification concerns”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the conditional triggered transaction methods of Lohe with the user account management via a distributed ledger of Ventura for the purpose of reducing the amount of storage and time required to determine the state of each of the elements of the transactions or activities (0003).
As per claims 5 and 22
Ventura teaches a decision and/or an action and/or a modification give rise to one or more of: a. a change to one or more inputs to one or more further transactions, such as blockchain transactions (0079, 0086); b. a change to one or more outputs from one or more further transactions, such as blockchain transactions (0081-0082); c. a change to a DFA, for instance a DFA which implements one or more further transactions (0066)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the conditional triggered transaction methods of Lohe with the user account management via a distributed ledger of Ventura for the purpose of reducing the amount of storage and time required to determine the state of each of the elements of the transactions or activities (0003).
As per claims 7 and 24
Ventura teaches in which a decision and/or action and/or modification provide feedback to modify and/or optimise a contract, such as a smart contract (0070)
.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe in view of Ventura.
As per claims 16 and 18
Lohe discloses a. a user digital wallet (0118)
Lohe discloses c. a blockchain platform (Abstract, 0074)
Lohe does not explicitly disclose b. at least one computing agent arranged to implement a DFA via a blockchain.  Ventura teaches at least one computing agent arranged to implement a DFA via a blockchain (0066 “ For example, a current status of a domain object and a status of the domain object at a particular point in time may be easily determined based on the FSM records stored in the distributed ledger. For example, the versioning of the domain objects and the corresponding event counter allow for the current or a previous state at a particular time of a domain object to be efficiently determined. For example, according to the FSM system, each domain object is in exactly one of a finite set of deterministic states at any particular point in time. When an event occurs that changes the status of the domain object, an FSM record and/or message is recorded detailing the event and indicating the resulting state of the domain object… The eligible domain objects are determined from the set of system domain objects based on eligibility rules that may be application dependent, as is 666, a FSM record block validation message may be provided by the second node computing entity 200B. For example, the framework layer 500 operating on the second node computing entity 200B may determine that the FSM record block is validated and provide (e.g., transmit) a FSM record block validation message indicating the validation 135, 135B). The first node computing entity 200A may receive the FSM record block validation message (e.g., via one or more networks 135, 135B)”, 0082 “At 668, the validation procedure is applied. For example, the framework layer 500 operating on the first node computing entity 200A may apply the validation procedure (e.g., by executing computer-executable instructions and/or code of the FSM rules). For example, the framework layer 500 operating on the first node computing entity 200A may determine if the appropriate number of node computing entities 200, 200′ have validated the FSM record block. For example, the framework layer 500 may determine if the correct number of FSM record block validation messages have been received (e.g., via the communication interface 220). In an example embodiment, the framework layer 500 may determine if FSM record block validation messages have been received from the appropriate node computing entities 200, 200′. As should be understood, the validation procedure may be customized for various applications and applied through the execution of the FSM rules by the framework layer 500 of the first node computing entity 200A”, 0086 “In various scenarios, it may be determined, during the validation process that the framework layer 500 operating on the second node computing entity 200B cannot validate and/or verify that the correct state for one or more domain objects has been recorded in the FSM record and/or message of the FSM record block. For example, the FSM record block may indicate that inconsistent states have been traversed (e.g., a status of a domain object may change from state 1 to state 3 without passing through intermediate state 2) or that a property has been set incorrectly. If the second node computing entity 200B cannot validate and/or verify the states of one or more domain objects, the 200B communicates this failure back to the first node computing entity 200A. The application 402 operating on the first node computing entity 200A and corresponding to the non-validated FSM record, FSM message, and/or FSM record block may be notified and the application may apply its own specific exception handling logic to aid the framework layer 500 in resolving the validation and/or verification concerns”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the conditional triggered transaction methods of Lohe with the user account management via a distributed ledger of Ventura for the purpose of reducing the amount of storage and time required to determine the state of each of the elements of the transactions or activities (0003).
Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe in view of Ventura as applied to claims 4 and 21 above, and further in view of Metral (U.S. Patent Publication 2015/0302400).
As per claims 6 and 23
Lohe and Ventura, while disclosing the limitations of claim 4, do not explicitly disclose providing one or more of a. feedback to modify and/or optimise the design and/or production and/or storage and/or distribution and/or consumption of services and/or goods; b. feedback to modify and/or optimise a process, for instance a process for the design and/or production and/or storage and/or distribution and/or consumption of services and/or goods.  Metral teaches providing one or more of a. feedback to modify and/or optimise the design and/or production and/or storage and/or distribution and/or consumption of services and/or goods; b. feedback to modify and/or optimise a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the conditional triggered transaction methods of Lohe with the user account management via a distributed ledger of Ventura further with the reputation system of Metral for the purpose of reducing the transaction risk on the payer in the event that the payer does not deliver on a promise of goods or service (0006).
Allowable Subject Matter
Claims 11-12 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, while teaching the use of master private and public keys, does not fairly teach or suggest using a hash of a master public key as parts of a filter used in a search, or the collection of reputation transactions relating to a master public key and its descendants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/           Senior Examiner, Art Unit 3685